Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21493 Name of Fund: BlackRock Strategic Dividend AchieversTM Trust (BDT) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Strategic Dividend AchieversTM Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 11/01/2008  01/31/2009 Item 1  Schedule of Investments Schedule of Investments January 31, 2009 (Unaudited) BlackRock Strategic Dividend Achievers Trust (BDT) (Percentages shown are based on Net Assets) Shares Common Stocks Value Automotive2.5% Genuine Parts Co. $ Basic Materials2.7% RPM International, Inc. Sonoco Products Co. Stepan Co. Building & Development2.7% ABM Industries, Inc. D.R. Horton, Inc. Masco Corp. Consumer Products19.7% Avery Dennison Corp. Clorox Co. H&R Block, Inc. Harley-Davidson, Inc. Hillenbrand, Inc. HNI Corp. Lancaster Colony Corp. Meridian Bioscience, Inc. Polaris Industries, Inc. Sherwin-Williams Co. (The) Stanley Works (The) SUPERVALU, INC. Universal Corp. VF Corp. Energy20.7% American States Water Co. Aqua America, Inc. Atmos Energy Corp. Black Hills Corp. California Water Service Group Integrys Energy Group, Inc. MDU Resources Group, Inc. MGE Energy, Inc. National Fuel Gas Co. New Jersey Resources Corp. Northwest Natural Gas Co. Otter Tail Corp. Peidmont Natural Gas Co. UGI Corp. Vectren Corp. WGL Holdings, Inc. Financial Institutions25.0% Arthur J. Gallagher & Co. Associated Banc-Corp BancorpSouth, Inc. Bank of Hawaii Corp. Chemical Financial Corp. Cincinnati Financial Corp. Comerica, Inc. Community Bank System, Inc. Erie Indemnity Co., Class A First Busey Corp. FirstMerit Corp. FNB Corp. Fulton Financial Corp. Harleysville Group, Inc. Harleysville National Corp. M&T Bank Corp. Marshall & Ilsley Corp. Mercury General Corp. Old National Bancorp Old Republic International Corp. Park National Corp. Pinnacle West Capital Corp. S&T Bancorp, Inc. Shares Common Stocks Value Financial Institutions (contd) Susquehanna Bancshares, Inc. $ Synovus Financial Corp. TCF Financial Corp. Trustmark Corp. United Bankshares, Inc. Valley National Bancorp WesBanco, Inc. Wilmington Trust Corp. Health Care0.4% Hill-Rom Holdings, Inc. Industrials10.0% A.O. Smith Corp. Bemis Co., Inc. Dover Corp. Leggett & Platt, Inc. McGrath RentCorp Vulcan Materials Co. W.W. Grainger, Inc. Media0.4% New York Times Co. (The), Class A Real Estate Investment Trust7.7% Duke Realty Corp. EastGroup Properties, Inc. HCP, Inc. Lexington Realty Trust Liberty Property Trust National Retail Properties, Inc. Realty Income Corp. UDR, Inc. Universal Health Realty Income Trust Washington Real Estate Investment Trust Weingarten Realty Investors Technology4.1% Linear Technology Corp. Pitney Bowes, Inc. Telecommunications1.1% CenturyTel, Inc. Transportation1.2% C.H. Robinson Worldwide, Inc. Total Long-Term Investments (Cost$332,098,973)98.2% Short-Term Securities Money Market Fund2.3% BlackRock Liquidity Funds, TempFund, 1.25%(a)(b) (Cost$5,428,633) Total Investments Before Outstanding Options Written (Cost$337,527,606*)100.5% Contracts Options Written Exchange-Traded Call Options Written(0.4)% ) Aqua America, Inc., strike price $22.50, expires 03/23/09 ) ) Atmos Energy Corp., strike price $25, expires 03/23/09 ) ) BancorpSouth, Inc., strike price $22.50, expires 03/23/09 ) ) Bemis Co., Inc., strike price $25, expires 03/23/09 ) ) CenturyTel, Inc., strike price $30, expires 03/23/09 ) 1 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock Strategic Dividend Achievers Trust (BDT) (Percentages shown are based on Net Assets) Contracts Options Written Value Exchange-Traded Call Options Written (contd) ) Cincinnati Financial Corp., strike price $30, expires 03/23/09 $ ) ) Clorox Co., strike price $55, expires 03/23/09 ) ) Comerica, Inc., strike price $15, expires 03/23/09 ) ) FirstMerit Corp., strike price $17.50, expires 03/23/09 ) ) Genuine Parts Co., strike price $40, expires 03/23/09 ) ) H&R Block, Inc., strike price $22.50, expires 03/23/09 ) ) Harley-Davidson, Inc., strike price $15, expires 03/23/09 ) ) HCP, Inc., strike price $25, expires 03/23/09 ) ) Liberty Property Trust, strike price $20, expires 03/23/09 ) ) Liberty Property Trust, strike price $22.50, expires 03/23/09 ) ) Linear Technology Corp., strike price $25, expires 03/23/09 ) ) Masco Corp., strike price $10, expires 03/23/09 ) ) Meridian Bioscience, Inc., strike price $22.50, expires 03/23/09 ) ) Northwest Natural Gas Co., strike price $45, expires 03/23/09 ) ) Old National Bancorp, strike price $15, expires 03/23/09 ) ) Pinnacle West Capital Corp., strike price $35, expires 03/23/09 ) ) Pitney Bowes, Inc., strike price $25, expires 03/23/09 ) ) Polaris Industries, Inc., strike price $25, expires 03/23/09 ) ) Realty Income Corp., strike price $22.50, expires 03/23/09 ) ) Sherwin-Williams Co. (The), strike price $60, expires 03/23/09 ) ) Sonoco Products Co., strike price $25, expires 03/23/09 ) ) Stanley Works (The), strike price $35, expires 03/23/09 ) ) SUPERVALU, INC., strike price $20, expires 03/23/09 ) ) Susquehanna Bancshares, Inc., strike price $12.50, expires 03/23/09 ) ) TCF Financial Corp., strike price $12.50, expires 03/23/09 ) ) Trustmark Corp., strike price $17.50, expires 03/23/09 ) ) UDR, Inc., strike price $12.50, expires 03/23/09 ) ) UGI Corp., strike price $25, expires 03/23/09 ) ) United Bankshares, Inc., strike price $25, expires 03/23/09 ) ) Universal Corp., strike price $35, expires 03/23/09 ) ) VF Corp., strike price $60, expires 03/23/09 ) ) Vulcan Materials Co., strike price $60, expires 03/23/09 ) ) W.W. Grainger, Inc., strike price $80, expires 03/23/09 ) ) Weingarten Realty Investors, strike price $17.50, expires 02/23/09 ) ) Weingarten Realty Investors, strike price $17.50, expires 03/23/09 ) Contracts Options Written Value Exchange-Traded Call Options Written (contd) ) WGL Holdings, Inc., strike price $35, expires 03/23/09 $ ) Total Exchange-Traded Call Options Written ) Over-the-Counter Call Options Written(0.4)% ) A.O. Smith Corp., strike price $33, expires 03/25/09, broker Citigroup Global Markets ) ) ABM Industries, Inc., strike price $17.55, expires 03/25/09, broker Deutsche Bank Securities ) ) American States Water Co., strike price $35.44, expires 03/25/09, broker Goldman Sachs & Co. ) ) Arthur J. Gallagher & Co., strike price $27.25, expires 03/25/09, broker UBS Securities LLC ) ) Associated Banc-Corp, strike price $16.58, expires 03/25/09, broker Goldman Sachs & Co. ) ) Avery Denninson Corp., strike price $31, expires 03/25/09, broker Jefferies & Co., Inc. ) ) Bank of Hawaii Corp., strike price $35.98, expires 03/25/09, broker Citigroup Global Markets ) ) Black Hills Corp., strike price $27.93, expires 03/25/09, broker Deutsche Bank Securities ) ) C.H. Robinson Worldwide, Inc., strike price $48.18, expires 03/25/09, broker Deutsche Bank Securities ) ) California Water Service Group, strike price $46.80, expires 03/25/09, broker Citigroup Global Markets ) ) Chemical Financial Corp., strike price $26, expires 03/25/09, broker Goldman Sachs & Co. ) ) Community Bank System, Inc., strike price $20.77, expires 03/25/09, broker Goldman Sachs & Co. ) ) D.R. Horton, Inc., strike price $6.97, expires 03/25/09, broker Citigroup Global Markets ) ) Dover Corp., strike price $34, expires 03/25/09, broker UBS Securities LLC ) ) Duke Realty Corp., strike price $11, expires 03/25/09, broker Goldman Sachs & Co. ) ) EastGroup Properties, Inc., strike price $34.73, expires 03/25/09, broker Goldman Sachs & Co. ) ) Erie Indemnity Co., Class A, strike price $40.34, expires 03/25/09, broker Goldman Sachs & Co. ) ) First Busey Corp., strike price $12.74, expires 03/25/09, broker Goldman Sachs & Co. ) ) FNB Corp., strike price $8.35, expires 03/25/09, broker Goldman Sachs & Co. ) ) Fulton Financial Corp., strike price $8.05, expires 03/25/09, broker Citigroup Global Markets ) ) Harleysville Group, Inc., strike price $31.93, expires 03/25/09, broker Goldman Sachs & Co. ) ) Harleysville National Corp., strike price $11.90, expires 03/25/09, broker Goldman Sachs & Co. ) JANUARY 31, 2009 2 Schedule of Investments (continued) BlackRock Strategic Dividend Achievers Trust (BDT) (Percentages shown are based on Net Assets) Contracts Options Written Value Over-the-Counter Call Options Written (contd) ) Hill-Rom Holdings, Inc., strike price $16.25, expires 03/25/09, broker UBS Securities LLC $ ) ) Hillenbrand, Inc., strike price $19.73, expires 03/25/09, broker Deutsche Bank Securities ) ) HNI Corp., strike price $14.94, expires 03/25/09, broker Citigroup Global Markets ) ) Integrys Energy Group, Inc., strike price $47, expires 03/25/09, broker UBS Securities LLC ) ) Lancaster Colony Corp., strike price $35.15, expires 03/25/09, broker Goldman Sachs & Co. ) ) Leggett & Platt, Inc., strike price $14.56, expires 03/25/09, broker Deutsche Bank Securities ) ) Lexington Realty Trust, strike price $5.20, expires 03/25/09, broker Goldman Sachs & Co. ) ) M&T Bank Corp., strike price $42, expires 03/27/09, broker UBS Securities LLC ) ) Marshall & Ilsley Corp., strike price $6.47, expires 03/25/09, broker Goldman Sachs & Co. ) ) McGrath RentCorp, strike price $23.35, expires 03/25/09, broker Goldman Sachs & Co. ) ) MDU Resources Group, Inc., strike price $21.39, expires 03/25/09, broker Citigroup Global Markets ) ) Mercury General Corp., strike price $43.87, expires 03/25/09, broker Goldman Sachs & Co. ) ) MGE Energy, Inc., strike price $34.12, expires 03/25/09, broker Citigroup Global Markets ) ) National Fuel Gas Co., strike price $32, expires 03/27/09, broker UBS Securities LLC ) ) National Retail Properties, Inc., strike price $16.25, expires 03/27/09, broker UBS Securities LLC ) ) New Jersey Resources Corp., strike price $41.42, expires 03/25/09, broker Goldman Sachs & Co. ) ) New York Times Co. (The), Class A, strike price $6.27, expires 03/25/09, broker Citigroup Global Markets ) ) Old Republic International Corp., strike price $11.90, expires 03/25/09, broker Citigroup Global Markets ) ) Otter Tail Corp., strike price $21.13, expires 03/25/09, broker Deutsche Bank Securities ) ) Park National Corp., strike price $57.79, expires 03/25/09, broker Goldman Sachs & Co. ) ) Peidmont Natural Gas Co., strike price $27.753, expires 03/25/09, broker Deutsche Bank Securities ) ) RPM International, Inc., strike price $13.50, expires 03/25/09, broker Barclays Capital, Inc. ) ) S&T Bancorp, Inc., strike price $28.90, expires 03/25/09, broker Goldman Sachs & Co. ) Contracts Options Written Value Over-the-Counter Call Options Written (contd) ) Stepan Co., strike price $43.77, expires 03/25/09, broker Citigroup Global Markets $ ) ) Synovus Financial Corp., strike price $5.41, expires 03/27/09, broker Citigroup Global Markets ) ) Universal Health Realty Income Trust, strike price $33.04, expires 03/25/09, broker Goldman Sachs & Co. ) ) Valley National Bancorp, strike price $14.44, expires 03/25/09, broker Goldman Sachs & Co. ) ) Vectren Corp., strike price $27.75, expires 03/25/09, broker UBS Securities LLC ) ) Washington Real Estate Investment Trust, strike price $26.68, expires 03/20/09, broker Citigroup Global Markets ) ) WesBanco, Inc., strike price $23.52, expires 03/25/09, broker Goldman Sachs & Co. ) ) Wilmington Trust Corp., strike price $15.81, expires 03/25/09, broker Deutsche Bank Securities ) Total Over-the-Counter Call Options Written ) Total Options Written (Premiums Received $2,148,333)(0.8)% ) Total Investments Net of Outstanding Options Written99.7% Other Assets in Excess of Liabilities0.3% Net Assets100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Represents current yield as of report date. (b) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940 were as follows: Affiliate Net Activity Income BlackRock Liquidity Funds, TempFund $  For Trust compliance purposes, the Trusts sector classifications refer to any one or more of the sector sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Portfolio management. This definition may not apply for purposes of this report, which may combine sector sub-classifications for reporting ease. 3 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock Strategic Dividend Achievers Trust (BDT) (Percentages shown are based on Net Assets)  Effective November 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trusts own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trusts policy regarding valuation of investments and other significant accounting policies, please refer to the Trusts most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of January 31, 2009 in determining the fair valuation of the Trusts investments: Valuation Inputs Investments in Securities Other Financial Instruments** Assets Liabilities Level 1 $ $ ) Level 2  ) Level 3   Total $ $ ) ** Other financial instruments are options contracts. JANUARY 31, 2009 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13(a)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Strategic Dividend AchieversTM Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Strategic Dividend AchieversTM Trust Date: March 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Strategic Dividend AchieversTM Trust Date: March 25, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Strategic Dividend AchieversTM Trust Date: March 25, 2009
